PER CURIAM.
Order modified by striking therefrom the following provision therein: “(2) That the striking out of the said Albert Golden as a party plaintiff herein shall be without prejudice to tlie defendants. If they shall succeed in obtaining a judgment against the plaintiff herein, the same may be enforced against said Golden as though he were not stricken out as a party,”—on condition that the plaintiff herein shall, within 10 days from the entry of this order, procure to be duly authorized, executed, acknowledged, filed with the clerk of the county of Monroe, and served upon defendant Fisher’s attorney, a stipulation and agreement of the Title & Guaranty Company of Rochester, N. Y., consenting and agreeing to the order as so modified. and that the undertaking herein executed by it, and its liability thereunder, shall in no manner be affected by such order, and upon the further condition that the resolution of the company authorizing such waiver and agreement shall be annexed thereto, and filed and served therewith. Upon such conditions being complied with, order, as so modified, affirmed; otherwise, order reversed, with $10 costs and disbursements. All concur, except WARD, J., not voting.